Citation Nr: 1117037	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-07 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 5th toe traumatic injury residuals. 

2.  Entitlement to an initial compensable evaluation for left 5th toe surgical scar.

3.  Entitlement to an initial compensable evaluation for tinea pedis of the left foot.

4.  Entitlement to an initial compensable evaluation for left hip strain. 

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease. 

6.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids. 

7.  Entitlement to a compensable evaluation for septoplasty residuals. 

8.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity.  

9.  Entitlement to an effective date prior to November 25, 2008, for the award of service connection for hemorrhoids. 

10.  Entitlement to service connection for hypertension. 
 
11.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected septoplasty residuals. 

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 








INTRODUCTION

The Veteran had active service from August 1976 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in October 2008, February 2009, and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit a private medical opinion.  As an additional medical opinion was not received, the Board will proceed with appellate review of these matters.

The issues of entitlement to service connection for bilateral upper extremity arthritis and whether there was clear and unmistakable error (CUE) in a December 1998 RO rating decision that denied entitlement to service connection for lower back pain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable evaluation for septoplasty residuals, entitlement to service connection for sleep apnea, to include as secondary to service-connected septoplasty residuals, and entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  During the October 2010 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues of entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder.

2.  Left 5th toe traumatic injury residuals are manifested by complaints of pain with no evidence of malunion or nonunion of the metatarsal bones, or other objective foot abnormality.

3.  A left 5th toe surgical scar is manifested by a tiny healed surgical scar that did not cover an area of 144 square inches (929 sq. cm.) or greater.

4.  Left foot tinea pedis did not cover at least 5 percent, but less than 20 percent, of the Veteran's entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not used for treatment of the disability.

5.  Left hip strain is manifested by complaints of pain and findings of osteoporosis with no evidence of limitation of flexion of the thigh, or other objective left hip or thigh abnormality.

6.  Hemorrhoids are manifested by complaints of persistent bleeding but no secondary anemia or anal fissures.

7.  The Veteran's original claim for service connection for hemorrhoids was received by the RO on November 25, 2008, more than one year following his discharge from service.

8.  In a June 2009 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable evaluation, effective November 25, 2008.

9.  Evidence of record does not contain any earlier formal or informal claim filed with the RO prior to November 25, 2008, and the Veteran has been treated for hemorrhoids since service.

10.  Evidence of record reveals that the Veteran's hypertension is first shown over a year after the Veteran's separation from service, and is not shown to be related to events, disease, or injury during military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for an initial compensable evaluation for left 5th toe traumatic injury residuals were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2010).

4.  The criteria for an initial compensable evaluation for left 5th toe surgical scar residuals were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7802 (2010).

5.  The criteria for an initial compensable evaluation for left hip strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2010).

6.  The criteria for an initial compensable evaluation for left foot tinea pedis were not met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813-7806 (2008).

7.  The criteria for an initial evaluation in excess of 10 percent for hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2010).

8.  The criteria for an effective date prior to November 25, 2008, for the award of service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

9.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in December 2007 and December 2008.  These pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

The Veteran's claims for initial ratings and an earlier effective date arise from his disagreement with the initial evaluations for his left toe, scar, skin, left hip, and hemorrhoid disabilities and effective date assigned for service connection for hemorrhoids following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Dingess requirements, in December 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, records from the Social Security Administration (SSA), and all available VA treatment records dated from 2000 to 2009.  The Veteran submitted VA and private treatment records as well as written statements discussing his contentions.  No outstanding evidence with respect to the issues being decided have been identified.  Indeed, while other issues are being remanded to obtain outstanding treatment records, the Board notes that no such assertion has been made with regard to the issues of service connection for hypertension or the increased rating claims for hemorrhoids, left hip strain, tinea pedis, left toe disability, or surgical scar of the left foot.  Evidence of record further noted that reviews of the Veteran's Virtual VA file provided negative results for medical records pertinent to the current claims.  The Board has also reviewed the VVA file and concurs with this assessment.  Additionally, in October 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2010 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also solicited regarding the Veteran's claims for benefits and the need to show evidence of increased severity of the service-connected left toe, scar, left hip, skin, and hemorrhoid disabilities, evidence of an earlier claim for service connection for hemorrhoids, and evidence of a causal relationship between current, claimed hypertension and service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran was also provided with VA examinations in October 2008 and May 2009 for his service-connected left toe, scar, left hip, skin, and hemorrhoid disabilities.  There is no objective evidence indicating that there has been a material change in the severity of any of the Veteran's service-connected disabilities since those VA examinations were conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected left toe, scar, left hip, skin, and hemorrhoid disabilities under the applicable rating criteria.  

The Board further acknowledges that a VA medical examination or opinion was not provided with regard to the issue of entitlement to service connection for hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

The Board concludes an examination is not needed in this case.  In so finding, the Board notes that service treatment records do not show any findings or diagnosis of hypertension.  In addition, there is no evidence of a diagnosis of hypertension until years after discharge and no evidence linking this claimed condition to active service.  The Veteran's statements of in-service treatment, continuity of symptomatology, and a causal relationship between the claimed hypertension and service are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

At his October 2010 hearing before the Board, the Veteran, through his representative, acknowledged that he was withdrawing his appeals for entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The Veteran has withdrawn his appeal regarding the issues of entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Increased Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

Finally, to give the Veteran every consideration in connection with the matters on appeal, the Board must consider all potentially applicable diagnostic codes in rating the Veteran's disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

I.  Left 5th Toe Traumatic Injury Residuals

The Veteran is currently rated as noncompensable for left 5th toe traumatic injury residuals under Diagnostic Code 5283.  That Diagnostic Code provides ratings based on the degree of malunion or nonunion of the tarsal or metatarsal bones, to include a 10 percent rating for moderate, a 20 percent rating for moderately severe, and a 30 percent rating for severe.  Actual loss of use of the foot is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).

Evidence of record did not reflect treatment for his left 5th toe disability at any time during the pendency of the Veteran's appeal.  He did, however, undergo a VA foot examination in October 2008.

In an October 2008 VA feet examination report, the Veteran reported foot pain during service after long road marches.  The examiner noted that there was no way to know the Veteran's current foot symptoms as he is now C4-5 tetraplegic due to post-service trauma in 2007.  He further indicated that there was no evidence of malunion or nonunion of the tarsal or metatarsal bones, hammertoes, hallux valgus or rigidus, or pes cavus.  An X-ray report showed post-surgical changes of the left 5th toe.  The examiner listed a diagnosis of healed traumatic injury of the left 5th toe.

During his October 2010 hearing, the Veteran asserted that prior to his March 2007 spinal injury he suffered from toe pain and functional limitation with affected walking ability. 

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his left toe disability residuals.  Complaints of toe pain and functional limitation with affected walking ability do not more nearly approximate malunion or nonunion of the metatarsal bones of moderate severity.  Evidence of record is also absent any findings of flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or moderate foot disability related to the Veteran's left 5th toe injury residuals for the assignment of higher or separate ratings under applicable rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2010).  Consequently, the assignment of a compensable evaluation for the Veteran's left toe disability based upon any of these diagnostic codes is not warranted.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Board must further reiterate that the Veteran has been paralyzed since a post-service assault in 2007 and unfortunately has no feeling from the neck down.  In addition, evidence of record reflects that the currently assigned noncompensable rating properly compensates him for the extent of pain and functional loss resulting from left toe injury residual symptoms before his spinal cord injury in 2007.  

II.  Left 5th Toe Surgical Scar

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  In this case, the Veteran's claims for increased ratings for left toe surgical scar and left foot tinea pedis were received prior to this date and the Board has not received a request from the Veteran or his representative to be rated under the revised criteria.  Hence, those rating criteria will not be addressed at this time.

In this case, the Veteran was assigned an initial noncompensable rating for his service-connected left 5th toe surgical scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7802, scars, other than of the head, face or neck, that are superficial and that do not cause limited motion warrant a 10 percent evaluation under Diagnostic Code 7802 when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7800 pertains to evaluations for disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Under Diagnostic Code 7801, scars other than head, face, or neck, that are deep or that cause limited motion, warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. in).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A 10 percent rating may be assigned for superficial scars that are unstable or painful on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  Diagnostic Code 7805 provides that scars are to be evaluated on the basis of any related limitation of function of the body part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In an October 2008 VA feet examination report, the examiner noted that the Veteran had a tiny healed surgical scar on his left 5th toe as well as exhibited mild unrelated diffuse edema of the foot.  Recognition is given to the fact that the examiner did not make an explicit findings as to whether the scar was tender as per Diagnostic Code 7804.  However, the record again shows that the Veteran is paralyzed from the neck down.  His ability to sense pain in that area would therefore be imperceptible.  The Veteran has not contended otherwise.

Based on the foregoing, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his left toe surgical scar residuals, as evidence of record did not show the Veteran's service-connected left 5th toe scar to be of sufficient size or to cause sufficient complaints or complications to qualify for the assignment of a compensable evaluation under the rating criteria discussed above.  

III.  Tinea Pedis of the Left Foot

In this case, the Veteran was assigned an initial noncompensable rating for his service-connected left foot tinea pedis pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 (2008).  Under Diagnostic Code 7813, dermatophytosis is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

As the Veteran's service-connected left foot disability does not involve head, face, or neck disfigurement or scarring, the rating criteria under Diagnostic Codes 7800 - 7805 do not apply.  Thus, the predominant disability picture is one of dermatitis, which is rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

In an October 2008 VA feet examination report, the Veteran reported use of ketaconazole, a foot fungal cream, with good results.  The examiner noted that there was no tinea pedis on physical examination.

In an October 2008 VA skin examination report, the Veteran reported suffering from foot fungus during service.  He indicated that he has intermittent tinea pedis with current, daily use of topical ketaconazole cream with good results.  The examiner reported that he saw no skin symptoms and that ketaconazole cream was neither a corticosteroid nor immunosuppressive drug.  Physical examination findings were listed as no visible sign of tinea with less than 5 percent of total body area affected and 0 % of exposed areas affected.  He listed a diagnosis of tinea pedis, improved with treatment. 

During his October 2010 hearing, the Veteran asserted that he uses over the counter foot cream to treat his left foot daily. 

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his left foot tinea pedis residuals, as evidence of record detailed that the Veteran's service-connected left foot tinea pedis covers less than 5 % of his entire body and 0 % of exposed areas as well as requires treatment with topical, over the counter medications but no systemic therapy.  

IV.  Left Hip Strain 

The Veteran is currently rated as noncompensable for left hip strain under Diagnostic Code 5252.  That Diagnostic Code provides ratings based on limitation of flexion of the thigh.  A 10 percent rating is assigned for flexion of the thigh that is limited to 45 degrees; 20 percent rating is assigned for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is assigned for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is assigned for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

VA treatment records dated from 2006 to 2009 detailed a past medical history significant for chronic arthralgia and unspecified osteoarthritis as well as showed the Veteran suffered a severe spinal cord injury in 2007.  In an October 2008 VA joints examination report, the examiner noted that he was unable to perform any hip examination, as the Veteran was paralyzed from the neck down.  X-ray findings of the hips were noted to show osteoporosis but were otherwise normal.  The examiner listed a diagnosis of left hip strain. 

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his left hip disability.  Evidence of record is absent any findings of limitation of flexion of the thigh, ankylosis, hip limitation of motion, or impairment of the femur or thigh related to the Veteran's left hip strain for the assignment of higher or separate ratings under applicable rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2010).  Consequently, the assignment of a compensable evaluation for the Veteran left hip disability based upon any of these diagnostic codes is not warranted.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned noncompensable rating properly compensates him for the extent of functional loss resulting from symptoms of prior left hip strain.

V.  Hemorrhoids

The Veteran is currently rated as 10 percent for hemorrhoids under Diagnostic Code 7336.  Hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures are rated as 20 percent disabling.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences are rated as 10 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

In a May 2009 VA rectum and anus examination report, the Veteran indicated that he had continuous itching and flare ups of hemorrhoid problems four to six times a year after his in-service hemorroidectomy.  It was noted that the Veteran suffered C4 tetraplegia and has needed bowel care daily for neurogenic bowel management since 2007.  His spouse reported that he had increased frequency of hemorrhoid flare ups about 10 times monthly.  A history of occasional rectal bleeding was noted in the report with current symptoms of difficulty passing stool and four or more recurrences of thrombosis per year.  Physical examination findings were listed as external hemorrhoid (0.2 cm x 0.5 cm) with excessive redundant tissue but no evidence of thrombosis, bleeding, fissures, or fistula.  Multiple blood tests showed negative findings for anemia.  The examiner assessed chronic, recurrent hemorrhoid, exacerbated by spinal cord/neurogenic bowel condition.

VA treatment records dated from 2007 to 2009 detailed finding of neurogenic bowel due to spinal cord injury.  Records from SSA received in January 2009 contained private treatment notes dated in April 2007 that showed rectal bleeding.  

During the October 2010 hearing, the Veteran and his spouse reported persistent bleeding with constipation and constant use of stool softeners.  

Based upon the evidence discussed above, the Board has determined that the assignment of an initial evaluation in excess of 10 percent for hemorrhoids is not warranted under Diagnostic Code 7336.  Evidence of record clearly does not reflect that the Veteran's hemorrhoids are manifested by persistent bleeding and secondary anemia or fissures.

VI.  Additional Considerations for Increased Rating Claims

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the Board would find that the Veteran and his spouse would be competent to report an increase in severity of his hemorrhoid, left toe, left hip, scar, and skin symptoms because this requires only personal knowledge as it comes to them through their senses.  However, the instant appeal presents an exceptional situation.  The Veteran was unfortunately the victim of a catastrophic spinal injury that resulted in him being paralyzed from the neck down.  Thus, while meaning no disrespect nor intending to impugn the integrity of the Veteran or his spouse, the Board has serious reservations to find them competent to state that there has been an increase in his symptoms.  The ability to exercise the use of the Veteran's hip and left great toe was sadly lost due to his post-service spinal injury.  The examiners have emphasized this point.   Functional loss, to include range of motion, can no longer be measured.  The below the neck paralysis has a similar deleterious effect on the Veteran's ability to perceive functional loss/impairment resulting from his service connected hemorrhoids, tinea pedis, and left foot scar.  Put another way, the assertion of there being an increase in severity is suspect because of the Veteran's inability to measure/discern any increase.  See Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Moreover, with regard to the hemorrhoids, tinea pedis, and left foot scar, the clinical evidence of record does not indicate that the assignment of any increased evaluations is warranted.

For all the foregoing reasons, the Veteran's claims for entitlement to initial compensable ratings for left 5th toe traumatic injury residuals, left 5th toe surgical scar, tinea pedis of the left foot, and left hip strain and for entitlement to an initial evaluation in excess of 10 percent for hemorrhoids must be denied.  Both the medical and lay evidence fail to support the assignment of higher ratings.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, claiming to be unemployable related to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Earlier Effective Date - Award of Service Connection for Hemorrhoids

The Veteran seeks entitlement to an effective date prior to November 25, 2008, for the award of service connection for hemorrhoids.  He contends that he filed an earlier claim for service connection for hemorrhoids in 1998.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Service treatment records detailed that the Veteran was treated for hemorrhoids as well as underwent a hemorroidectomy during service. 

The Veteran's original claim for service connection for hemorrhoids was received by the RO on November 25, 2008, more than one year following his discharge from service.

Records from SSA received in January 2009 contained private treatment notes dated in April 2007 that showed rectal bleeding.  A May 2009 VA examination report reflected findings of chronic, recurrent hemorrhoid, exacerbated by spinal cord/neurogenic bowel condition.

In a June 2009 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable evaluation, effective November 25, 2008.

In a February 2010 rating decision, the RO assigned a 10 percent evaluation for hemorrhoids, effective November 25, 2008.

In written statements of record as well as the October 2010 hearing, the Veteran and his representative contended that he is entitled to an earlier effective date for the grant of entitlement to service connection for hemorrhoids, asserting that a claim for service connection for hemorrhoids was filed in 1998.

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that an effective date prior to November 25, 2008, is not warranted for the grant of service connection for hemorrhoids.  Consideration has been given to the Veteran's assertion that he filed a claim for service connection for hemorrhoids prior to 2008.  The Board finds no evidence to support this assertion.  The Veteran's original claim for benefits in 1998 was silent with respect to hemorrhoids.  His claims for benefits in May 2005 and November 2007 also made no reference to hemorrhoids.  Indeed, when he filed his claim in November 2008, the Veteran's statement specifically described his claim for service connection for hemorrhoids as a "new claim."  In short, the evidence of record does not contain any earlier formal or informal claim filed with the RO prior to November 25, 2008, addressing the issue of hemorrhoids.  

The Veteran has also failed to submit clear evidence to rebut the presumption of regularity with respect to the RO properly filing and developing a claim after its receipt.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).


Recognition is also given to the fact that the Veteran's hemorrhoids are shown to have existed prior to the date of the claim in November 2008.  However, it is clear that the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than November 25, 2008, is legally precluded. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran's assertion that an earlier effective date is warranted for service connection for hemorrhoids in 1998 is legally unsupported. Thus, the Board also finds that there is no basis for the assignment of an effective date earlier than November 25, 2008, for the grant of service connection for hemorrhoids.

Entitlement to Service Connection for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease (including hypertension), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Service treatment records did not show any complaints, findings, or diagnosis of the claimed hypertension.

Post-service VA treatment records dated in 2000 showed a blood pressure reading of 128/76 and noted that Veteran's concerns about blood pressure secondary to relapse of ETOH (alcohol) abuse.  Additional VA treatment records dated from 2006 to 2009 detailed assessments of elevated blood pressure, hypertension, and uncontrolled hypertension. 

During his October 2010 hearing, the Veteran asserted that he was treated for periods of elevated blood pressure with counseling during active service and was finally diagnosed with hypertension in 2000. 

As the Veteran currently has hypertension as noted in the medical evidence of record, Shedden element (1) is met.  However, the Veteran's service treatment records revealed normal cardiovascular findings.  Accordingly, Shedden element (2) is not met with respect to disease or injury.

With respect to crucial Shedden element (3), causal relationship, the question presented, i.e., the relationship, if any, between the Veteran's claimed hypertension and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the evidence of record did not show any causal relationship between his claimed hypertension and events during his military service.  In addition, the evidence does not indicate that the Veteran's hypertension manifested to a compensable degree within one year following separation from service in August 1998.  Here, there is no documented evidence of hypertension until findings of elevated blood pressure were listed in VA treatment notes dated in 2000.  Therefore, the Board finds that the Veteran's claimed hypertension is not subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  

Evidence of record also includes the Veteran's statements asserting in-service incurrence of the claimed disorder, continuity of symptomatology since service, and a nexus between his claimed disorder and active service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is not competent to provide testimony regarding the nature of his claimed hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the nature of his claimed hypertension are found to lack competency and are without probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In sum, the Board finds that the criteria for entitlement to service connection for the claimed hypertension has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for service connection for hypertension must therefore be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

The appeal for entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip disorder is dismissed.

Entitlement to an initial compensable evaluation for left 5th toe traumatic injury residuals is denied. 

Entitlement to an initial compensable evaluation for left 5th toe surgical scar is denied.

Entitlement to an initial compensable evaluation for tinea pedis of the left foot is denied.

Entitlement to an initial compensable evaluation for left hip strain is denied. 

Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids. 

Entitlement to an effective date prior to November 25, 2008, for the award of service connection for hemorrhoids. 

Entitlement to service connection for hypertension is denied. 
 

REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to a compensable evaluation for septoplasty residuals, entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease, and entitlement to service connection for sleep apnea, to include as secondary to service-connected septoplasty residuals, is warranted. 

In an August 2010 statement of record as well as during his October 2010 hearing, the Veteran reported receiving treatment for his service-connected septoplasty residuals as well as his claimed sleep apnea disorder at James A. Haley VA Medical Center (VAMC) in Tampa, Florida.  

The claims file also reflects that the Veteran has received medical treatment for his service-connected septoplasty and lumbar spine residuals as well as claimed sleep apnea from the VA Medical Centers (VAMC) in Shreveport, Louisiana, and Tampa, Florida.  However, as the claims file only includes records from those facilities dated up to February 2009 and October 2008, respectively, any additional records from those facilities should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the October 2010 hearing transcript, it was further indicated that the Veteran received private treatment through Tricare from an unidentified chiropractor for his service-connected lumbar spine degenerative disc disease in 2005 and 2006.  Any available records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed sleep apnea as well as his service-connected septoplasty residuals and lumbar spine degenerative disc disease from the Shreveport VAMC for the period from February 2009 to the present and from the Tampa VAMC for the period from October 2008 to the present.

2.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected lumbar spine degenerative disc disease for the time period from August 1998 to April 2007.  Of particular interest are any private treatment records from the unidentified Tricare private chiropractor (as discussed during the October 2010 hearing), for the period from August 1998 to April 2007.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in February 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


